DETAILED ACTION
As a result of a transfer within the Office, the Examiner of record has changed herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species of A. filtering test sequences by a loss of heterozygosity, in the reply filed on 06 April 2022 is acknowledged.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 April 2022.

Status of Claims
Claims 1-22 are pending.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 1-19 are rejected.
Claims 1, 4-8, 11-12, 15, and 18 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application, U.S. Provisional App. Nos. 62/525,655 filed 27 June 2017, 62/534,868 filed 20 July 2017, and 62/633,008 filed 20 Feb. 2018  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Accordingly, the effective filing date of the claimed invention is 27 June 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 30 Nov. 2018, 12 July 2019, 23 April 2021, and 17 May 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The drawings received on 26 June 2018 are objected to for failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
 #1010 in FIG. 10;
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings received 26 June 2018 are objected to because:
FIG. 17C includes the label “Workflow 1400” in the x-axis of the figure, which as discussed below in the objection to the specification, appears to be typographical error and should recite “Workflow 1500”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para. [0120] refers to the line #910 in plot 1000, which appears to be a typographical error and should refer to the line #1010 in plot 1000. 
Para. [0148], [0150], and [0151] refer to a workflow #1400 in discussion of FIG. 17C, FIG. 18A-B, and FIG. 19A-C. However, the drawings do not include a workflow with a reference character #1400, but do include a workflow #1500 in FIG. 15. Furthermore, based on the x-axis labels of FIG. 18A-B and FIG. 19A-C, workflow #1400 appears to be a typographical error and should refer to workflow #1500 in the specification.
Appropriate correction is required.

Claim Objections
Claims 1, 4-8, 11-12, 15, and 18 are objected to because of the following informalities:  
Claim 1 recites “…determining an prior contamination probability…” in line 7, which is a grammatical error and should recite “…determining a prior contamination probability…”.
Claim 4 recites “…maximizes a likelihood function, the likelihood function proportional to…”, which is a grammatical error and should recite  “…maximizes a likelihood function, wherein the likelihood function is proportional to…”
Claim 5 recites “…wherein applying the at least one likelihood test of the contamination model comprises:…to determine the contamination probability”. To increase clarity that the contamination probability refers to the current contamination probability in the applying step of claim 1, claim 5 should be amended to recite “…to determine the current contamination probability”.
Claims 6 and 8 recite “…generating a set of contamination hypothesis representing that the test sequence is contaminated, wherein each contamination hypothesis of the set of contamination hypotheses is contaminated at a different contamination level…”. To increase clarity, the claims should be amended to recite “….wherein each contamination hypothesis of the set of contamination hypotheses represents that the test sequence is contaminated at a different contamination level…”.
Claims 6 and 8 recite “…applying a likelihood ratio test…, the likelihood ratio test to obtain the current contamination probability…”, which is a grammatical error and should be amended to recite “…applying a likelihood ratio test…to obtain the current contamination probability”.
Claim 7 recites “…wherein applying the at least one likelihood test of the contamination model comprises:…to determine the contamination probability, the contamination probability associated with…”. To increase clarity that the contamination probability refers to the current contamination probability in the applying step of claim 1, claim 7 should be amended to recite “…to determine the current contamination probability, the current contamination probability associated with….”.
Claim 7 recites “…the contamination probability associated with the likelihood that the test test sequence is contaminated…”, which is a typographical error and should recite “…that the test sequence is contaminated”.
Claim 11 recites “…applying a heterozygosity contamination model including a heterozygosity likelihood test…, the heterozygosity likelihood test to obtain a heterozygosity probability…”, which is a grammatical error and should recite  “…applying a heterozygosity contamination model including a heterozygosity likelihood test… to obtain a heterozygosity probability…”.
Claim 11 recites “…comprises: generating a null…; generating a first…; applying a heterozygosity…”, which is a grammatical error and should include an “and” after the penultimate limitation in the claim, to recite “…generating a first…; and applying a heterozygosity…”.
Claim 12 recites “…a fraction of the alleles that contain loss of heterozygosity”, which is a grammatical error and should recite “…that contain a loss of heterozygosity…”.
Claim 15 recites “…applying the contamination model…to the test sequence of the population, the contamination model to obtain a differential probability…”, which is a grammatical error and should recite “…applying the contamination model…to the test sequence of the population to obtain a differential probability…”.
Claim 18 recites “…at least one sequence batch of from a plurality of sequence batches” in lines 2-3, which is a grammatical error and should recite “…at least one sequence batch of a plurality of sequence batches…”.
Claim 18 recites “…applying a contamination source model…based on…the prior contamination probabilities of the test sequences in the sequence batch…”. To increase clarity and use consistent language, claim 18 should be amended to recite “…based on… the prior contamination probabilities of the test sequences associated with the sequence batch…”.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites “…filtering the plurality of test sequences by removing at least some of the SNPs, the remaining SNPs forming a population;…applying a contamination model to a test sequence of the population…”. Claim 10 further recites “…wherein filtering the plurality of test sequences further comprises:…removing the at least one test sequence including a loss of heterozygosity from the population…”. Accordingly, the population recited in claim 1 is interpreted to comprise the remaining SNPs and the test sequences including any of the remaining SNPs, such that either individual SNPs or test sequences can be filtered from the population.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…applying a contamination model including at least one likelihood test to a test sequence of the population using the associated contamination probability…” in lines 9-10. Claim 1 previously recites “…each test sequence comprising at least one single nucleotide polymorphism (SNP);…determining an prior contamination probability for each SNP…”. Given claim 1 recites each test sequence comprises at least one SNP and determining a contamination probability for each SNP, rather than for each test sequence, it is unclear if “the associated contamination probability” for a test sequence is intended to refer to the contamination probability for a single SNP of the test sequence or the contamination probability for each SNP of the at least one SNP in the test sequence. If Applicant intends for the contamination probability to refer to a single SNP of the test sequence, it is further unclear which SNP of the one or more SNPs the contamination probability is intended to be associated with. As such, the metes and bounds of the claims are unclear. For purpose of examination, the associated contamination probability is interpreted to refer to the contamination probability for each of the SNPs of the at least one SNP in the test sequence in the filtered population. To overcome the rejection, claim 1 can be amended to recite “…applying a contamination model including at least one likelihood test to a test sequence of the population using the associated contamination probability of each SNP of the population in the test sequence of the population…”.
Claim 1 previously recites “…applying a contamination model including at least one likelihood test to a test sequence of the population using the associated contamination probability, each test to obtain a current contamination probability…; and removing the test sequence from the population based on the current contamination probability”. It is unclear if Applicant intends for the contamination model including at least one likelihood test to obtain a single current contamination probability for the test sequence of the population, or if a current contamination probability is obtained for each likelihood test applied to the test sequence of the population. For example, “each test to obtain a current contamination probability”, while grammatically incorrect, suggests each likelihood test obtains a current contamination probability, but the claim later recites “…based on the current contamination probability” in the last limitation of the claim, which suggest a single current contamination probability was obtained. As such, the metes and bounds of the claim are unclear. Applicant’s specification at para. [0095]-[0104] suggests a current contamination probability is determined for each likelihood test. Therefore, for purpose of examination, the claim is interpreted to mean a current contamination probability is obtained for each likelihood test. To overcome the rejection, claim 1 can be amended to recite “…applying a contamination model including at least one likelihood test…, wherein each likelihood test obtains a current contamination probability…; and removing….based on the current contamination probability of each likelihood test”. 
Claim 1, and claims dependent therefrom, are indefinite for recitation of “…removing the test sequence from the population based on the current contamination probability” in the last limitation of the claim. Given claim 1 recites “receiving a plurality of test sequences” in the first limitation of the claim, it is unclear if “the test sequence” being removed is intended to refer to a test sequence of the plurality of test sequences or to the test sequence of the population for which the contamination model was applied. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean that the test sequence of the population is removed based on the current contamination probability for each of the at least one likelihood tests. To overcome the rejection, claim 1 can be amended to recite “…removing the test sequence of the population based on the current contamination probability of each likelihood test”. 
Claims 2-3 are indefinite for recitation of “…further comprising: determining that the test sequence is contaminated…”. As discussed above for claim 1, because claim 1 recites “…receiving a plurality of test sequences…; applying a contamination model including at least one likelihood test to a test sequence of the population”, it is unclear if “the test sequence” in claims 2-3 is intended to refer to a test sequence of the plurality of test sequences or to the test sequence of the population for which the contamination model was applied. As such, the metes and bounds of the claims are unclear. For purpose of examination, “the test sequence” recited in claims 2-3 is interpreted to refer to the test sequence of the population. 
Claim 2 is indefinite for recitation of “…the current contamination probability of the at least one test…”. As discussed above for claim 1, it is unclear if claim 1 determines a single current contamination probability for the at least one test or a current contamination probability for each of the at least one tests, and the claim was interpreted to require determining a current contamination probability for each of the at least one tests. Therefore, it is unclear if “the current contamination probability of the at least one test” is intended to refer to a single current contamination probability of the current contamination probability of each test or refer to the current contamination probability of each test. As such, the metes and bounds of the claim is unclear. For purpose of examination, claim 2 is interpreted to mean determining that the test sequence is contaminated based on the current contamination probability of each test being above a threshold associated with the at least one likelihood test. 
Claim 3 is indefinite for recitation of “…determining that the test sequence is contaminated based on the current contamination probability of at least two likelihood tests….”. As discussed above for claims 1 and 2, it is unclear if “the current contamination probability of at least two likelihood tests” refers to a single current contamination probability for the at least two likelihood tests or the current contamination probability of each of at least two likelihood tests, and the claims have been interpreted to determine a current contamination probability for each likelihood test. Furthermore, claim 1, from which claim 3 depends, recites “…applying a contamination model including at least one likelihood test…, each test to obtain a current contamination probability…”, which under the broadest reasonable interpretation of the claim only requires a single likelihood test and thus obtaining a single current contamination probability. As such, it is unclear if claim 3 intends to further limit the at least one likelihood test to include at least two likelihood tests, or if the step of determining that the test sequence is contaminated based on the current contamination probability of [each of] at least two likelihood tests is intended to be a contingent limitation that is only required to occur if there are at least two likelihood tests. See MPEP 2111.04 II. As such, the metes and bounds of the claims are unclear. For purpose of examination, determining that the test sequence is contaminated based on the current contamination probability of at least two likelihood tests is interpreted to be a contingent limitation that is contingent on the at least one likelihood tests comprising at least two likelihood tests. If Applicant wishes to further limit the at least two likelihood tests to comprise two likelihood tests, claim 3 can be amended to recite “The method of claim 1, wherein the at least one likelihood test comprises at least two likelihood tests, and further comprising: determining that the test sequence is contaminated based on the current contamination probability of each of the at least two likelihood tests being above a threshold….”.
Claims 5 and 7 are indefinite for recitation of “…wherein applying the at least one likelihood test of the contamination model comprises: comparing…to determine the [current] contamination probability” and “…wherein applying the at least one likelihood test of the contamination model comprises: comparing…to determine the [current] contamination probability, the [current] contamination probability…”. As discussed above for claim 1, the claim was interpreted to determine a current contamination probability for each likelihood test of the at least one likelihood tests. Therefore, it is unclear if “the [current] contamination probability” in claims 5 and 7 is intended to refer to a current contamination probability of one of the at least one likelihood tests or the current contamination probability for each of the likelihood tests. As such, the metes and bounds of the claim are unclear. For purpose of examination, claims 5 and 7 are interpreted to mean “…to determine the current contamination probability of each likelihood test” and “…to determine the current contamination probability of each likelihood test, each current contamination probability associated with…”. 
Claims 6 and 8 are indefinite for recitation of “…applying a likelihood ratio test…to obtain the current contamination probability” for the same reasons discussed above for claim 1, from which claims 6 and 8 depend. That is, it is unclear which current contamination probability of the current contamination probability for each of the at least one likelihood test, “the current contamination probability” is intended to refer to, or if “the current contamination probability” is the current contamination probability for each likelihood test. As such, the metes and bounds of the claim are unclear. For purpose of examination, “the current contamination probability” is interpreted to refer to the current contamination probability for the respective likelihood test. To overcome the rejection, claims 6 and 8 can be amended to recite “…wherein applying at least one likelihood test of the contamination model comprises:….to obtain the current contamination probability for the respective likelihood test”.
Claim 8 is indefinite for recitation of “…a null hypothesis representing the mean minor allele frequency at a contamination level for a plurality of previously obtained test sequences…”. There is insufficient antecedent basis for “the mean minor allele frequency at a contamination level for a plurality of previously obtained test sequences” because neither claim 8 or claim 1 previously recites a mean minor allele frequency at a contamination level for a plurality of previously obtained test sequences. Therefore, it is unclear what mean minor allele frequency for the plurality of previously obtained test sequences, “the mean minor allele frequency…” is intended to refer to. For example, it is unclear if the mean minor allele frequency is intended to be a mean minor allele frequency for a particular allele in each of the previously obtained test sequences, if the mean minor allele frequency is  intended to be a mean minor allele frequency across a particular set of alleles in the previously obtained test sequences, or if the mean minor allele frequency is a mean allele frequency across all alleles in the previously obtained test sequences. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation is interpreted to mean “…a null hypothesis representing a mean minor allele frequency at a contamination level for a plurality of previously obtained test sequences…”. 
Claim 8 is indefinite for recitation of “…generating a null hypothesis representing the mean minor allele frequency at a contamination level…, wherein the contamination level is associated with the contamination hypothesis most likely to be contaminated…”. Claim 18 previously recites a set of contamination hypotheses, each contamination hypothesis of the set of contamination hypotheses representing that the test sequence is contaminated at a different contamination level. However, it is unclear which contamination hypothesis the contamination level is intended to be associated with because it is unclear what contamination hypothesis is “most likely to be contaminated”, given a hypothesis is not something that is contaminated. As such, the metes and bounds of the claims are unclear. Clarification is requested. For purpose of examination, the contamination level of the null hypothesis is interpreted to be associated with a contamination hypothesis of the set of contamination hypothesis. 
Claim 9 is indefinite for recitation of “…wherein the contamination is due to a constant rise in background noise across all SNPs of the population”. Claim 1, from which claim 9 depends, recites “A method for identifying contamination in a test sequence…comprising:…determining a prior contamination probability…; applying a contamination model…to obtain a current contamination probability…; and removing the test sequence…based on the current contamination probability.  Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: "wherein" clauses. See MPEP 2111.04. In this case, it is unclear if claim 9 intends to require that the method of identifying contamination in a test sequence is generally for identifying contamination due to a constant rise in background noise across all SNPs of the population (i.e. A method for identifying contamination due to a constant rise…), such that claim 9 recites an intended use of the method of claim 1, if claim 9 intends to require that the prior contamination probability and/or the current contamination probability is determined based on detecting a constant rise in background noise across all SNPs, and/or if the test sequence is removed based on a rise in background noise across all SNPs in the population. If Applicant intends for the prior and/or current contamination probabilities to be determined, or for the test sequence to be removed based on a constant rise in background noise across all SNPs of the population, it is further unclear what levels of background noise across the SNPs across the population would be considered a “constant rise”, given the claim does not recite any reference level of background noise or baseline for comparison for determining whether a “rise” has occurred. As such, the metes and bounds of the claim are unclear. For purpose of examination, the limitation of claim 9 is interpreted to recite an intended use of the method of claim 1, such that the method is for identifying contamination due to a constant rise in background noise across all SNPs of a population in a test sequence, but claim 9 does not server to further limit any of the positively recited steps of claim 1.
Claim 11 is indefinite for recitation of “…wherein determining the at least one test sequence includes a loss of heterozygosity further comprises:…applying a heterozygosity contamination model…to obtain a heterozygosity probability representing the likelihood that the test sequence includes a loss of heterozygosity”. It is unclear if “the test sequence” in the last limitation of the claim is intended to refer to a single test sequence of the at least one test sequence, such that the heterozygosity contamination model is applied to determine a heterozygosity probability representing the likelihood of a single test sequence, or if “test sequence” refers to the at least one test sequence such that the heterozygosity probability is determined for each of the at least one test sequences. If Applicant intends for the “test sequence” to refer to a single test sequence of the at least one test sequence, it is further unclear which test sequence “the test sequence” is intended to refer to.  As such, the metes and bounds of the claims are unclear. It is noted that claim 14 (interpreted to depend from claim 11 below) also recites “…the heterozygosity probability representing the likelihood the test sequence includes a loss of heterozygosity” and therefore is indefinite for the same reasons discussed for claim 11. For purpose of examination, claim 11 is interpreted to mean that a heterozygosity contamination model is applied to obtain a heterozygosity probability representing the likelihood that a test sequence includes a loss of heterozygosity, such that “the test sequence” can refer to any one of the at least one test sequences. To overcome the rejection claim 11 can be amended to recite “…wherein determining the at least one test sequence includes a loss of heterozygosity further comprises:…applying a heterozygosity contamination model…to obtain a heterozygosity probability representing the likelihood that a test sequence includes a loss of heterozygosity.
Claim 12 is indefinite for recitation of “The method of claim 10, wherein the first hypothesis is represented by….”. There is insufficient antecedent basis for “the first hypothesis” in the claim because claim 10, from which claim 12 depends, does not recite a first hypothesis. As such, it is unclear what first hypothesis “the first hypothesis” is intended to refer to. It is noted that claim 11 does recite a first hypothesis. Therefore, for purpose of examination, claim 12 is interpreted to depend from claim 11.
Claim 13 is indefinite for recitation of “The method of claim 10, wherein the null hypothesis is represented…”. There is insufficient antecedent basis for “the null hypothesis” in the claim because claim 10, from which claim 13 depends does not recite a null hypothesis. As such, it is unclear what null hypothesis “the null hypothesis” is intended to refer to. It is noted that claim 11 does recite a null. Therefore, for purpose of examination, claim 13 is interpreted to depend from claim 11.
Claim 13 is indefinite for recitation of “…represented by a posterior distribution based on the total number of reads in the population…”. There is insufficient antecedent basis for “the total number of reads” in the claims because claims 1 and 10-11, from which claim 13 has been interpreted to depend, do not recite any reads corresponding to the population. While claim 1 recites “…receiving a plurality of test sequences with each test sequence comprising at least one single nucleotide polymorphism”, claim 1 does not recite any reads corresponding to the test sequences. For purpose of examination, claim 13 is interpreted to mean “…based on a total number of reads in the population…”.
Claims 12-13 are indefinite for recitation of “…wherein the first/null hypothesis is represented by a posterior distribution based on …a number of reads in the test sequence…”. Claim 11, from which claims 12-13 have been interpreted to depend from, recites “…generating a null hypothesis that the test sequences of the population include…; generating a first hypothesis that the test sequences of the population include at least one test sequence including a loss of heterozygosity…”. It is unclear which test sequence of the test sequences of the population, “the test sequence” is intended to refer to, or if claims 12-13 intend for the posterior distribution to be based on a number of reads in the test sequences of the population. As such, the metes and bounds of the claim are unclear. For purpose of examination, claims 12-13 are interpreted to mean the posterior distribution is based on a number of reads in one or more test sequences of the population. Clarification is requested.
Claims 12-13 are indefinite for recitation of “…wherein the first hypothesis is represented by a posterior distribution based on… a fraction of the alleles that contain loss of heterozygosity” and “…wherein the null hypothesis is represented by a posterior distribution based on… a fraction of the alleles that are heterozygous”. As discussed above, claim 11, from which claims 12-13 have been interpreted to depend from, recites “generating a null hypothesis that the test sequences of the population are heterozygous” and  “…generating a first hypothesis that the test sequences of the population include at least one test sequence including a loss of heterozygosity…”. Furthermore, claim 1, from which claims 12-13 ultimately depend, recites “receiving a plurality of test sequences with each test sequence comprising at least one single nucleotide polymorphism (SNP); filtering the plurality of test sequences by removing at least some of the SNPs, the remaining SNPs together forming a population”, such that each test sequence in the population includes at least one SNP. First, it is unclear if the fraction of “the alleles” recited in claims 12-13 is intended to be determined across the test sequences of the population, or if the fraction of “the alleles” is intended to be determined for a single test sequence of the population. Furthermore, it is unclear if “the alleles” are intended to refer to the SNPs of the population, or if “the alleles” can include other alleles/positions in addition to the SNPs of the population. Last, given an allele refers to one of two (or more) alternative forms of a gene, it is unclear in what way a fraction of alleles that are heterozygous or contain a loss of heterozygosity is intended to be determined. Heterozygosity occurs when there are two different alleles at a single locus and a loss of heterozygosity occurs when one of the two different alleles at a locus are lost by mutation. Therefore, while a fraction of loci that are heterozygous or contain a loss of heterozygosity can be determined, it is unclear what fraction is intended to correspond to a fraction of alleles that are heterozygous or contain a loss of heterozygosity. Regarding claim 12,  it is noted that Applicant’s specification at para. [0130]-[0131] discloses a first hypothesis distribution based on a minor allele depth, a total depth, and an LOH level indicating an allele fraction indicative of LOH (e.g. LOH level 0.2 in para. [0135]). Therefore, in light of Applicant’s specification it is further unclear if by “a fraction of the alleles that contain loss of heterozygosity”, the posterior distribution is intended to be based on an allele fraction indicative of LOH. Similarly for claim 13, Applicant’s specification at para. [0130] discloses the null hypothesis is represented by a distribution based on a minor allele depth,  a total depth, and a heterozygosity level representing the ration of reference alleles when the chromosomes are balanced (e.g. 0.5), and as such, it is unclear if “a fraction of the alleles that are heterozygous” is intended to refer to an allele fraction indicative of heterozygosity.  As such, the metes and bounds of the claim are unclear. For purpose of examination, the posterior distribution of claim 12 is interpreted to be based on an allele fraction indicative of loss of heterozygosity and the posterior distribution of claim 13 is interpreted to be based on an allele fraction indicative of heterozygosity.  Clarification is requested.
Claims 12-13 are indefinite for recitation of “…wherein the first/null hypothesis is represented by a posterior distribution…”. Claim 11, from which claims 12-13 have been interpreted to defend, recite “…generating a null hypothesis…; generating a first hypothesis…; applying… a heterozygosity likelihood test using at least the null hypothesis and the first hypothesis…to obtain a heterozygosity probability representing the likelihood…”. Stanford (Introduction to Statistical Inference- Bayesian Analysis, 2016, pg. 20-1  to 20-4) overviews Bayesian analysis, and discloses a posterior distribution is a distribution of an unknown parameter determined based on a likelihood function and a prior distribution representing a prior belief about the unknown parameter (pg. 20-1, para. 6 to pg. 20-2, para. 3). Therefore, it is unclear in what way Applicant intends for a first (alternative) hypothesis and a null hypothesis of a likelihood test to be represented by a posterior distribution, which is a specific distribution determined by Bayesian inference. For example, it is unclear if Applicant intends for the likelihood test to comprise performing Bayesian inference to determine a posterior distribution based on the first and null hypothesis, or if Applicant intends for the first and null hypothesis to be represented by a distribution based on the recited information. As such, the metes and bounds of the claims are unclear. It is noted that Applicant’s specification at para. [0103]-[01032] disclose a null and alternative hypothesis for loss of heterozygosity that are each represented by a binomial distribution representing the probability of observing a minor allele depth (e.g. observed data), rather than a posterior distribution. Therefore, for purpose of examination, claims 12-13 are interpreted to mean of “…wherein the first/null hypothesis is represented by a distribution…”, in light of Applicant’s specification. 
Claim 14 is indefinite for recitation of “…the heterozygosity probability representing the likelihood test sequence includes a loss of heterozygosity…”. There is insufficient antecedent basis for “the heterozygosity probability representing…” because claim 10, from which claim 14 depends, does not recite “a heterozygosity probability representing…”. However, it is noted that claim 11 does recite “a heterozygosity probability representing…”. Therefore, for purpose of examination, claim 14 is interpreted to depend from claim 11. 
Claim 15, and claims dependent therefrom, are indefinite for recitation of “The method of claim 10, wherein applying the heterozygosity contamination model…”. There is insufficient antecedent basis for “the heterozygosity contamination model” in the claim, because claim 10 from which claim 15 depends, does not recite a heterozygosity contamination model”. However, claim 11 does recite a heterozygosity contamination model. Therefore, for purpose of examination, claim 15 is interpreted to depend from claim 11. 
Claim 15, and claims dependent therefrom, are indefinite for recitation of “…applying the contamination model….to obtain a differential probability representing the difference in likelihood that the test sequence is contaminated and the likelihood that the test sequence includes loss of heterozygosity”. Claim 1, from which claim 15 ultimately depends, recites “…applying a contamination model including at least one likelihood test…each test to obtain a current contamination probability representing the likelihood that the test sequence is contaminated”, which has been interpreted to require determining a current contamination probability representing the likelihood that the test sequence is contaminated for each likelihood test of the at least one likelihood test, as discussed in the above 112(b) rejection of the claim. Accordingly, it is unclear which difference in likelihood that the test sequence is contaminated and the likelihood that the test sequence includes a loss of heterozygosity, “the difference” is intended to refer to, given claim 1 involves a likelihood that the test sequence is contaminated for each likelihood test. As such, the metes and bounds of the claims are unclear. For purpose of examination, the differential probability is interpreted to represent the difference in a likelihood that the test sequence is contaminated and the likelihood that the test sequence includes a loss of heterozygosity”, such that the difference can be between any likelihood that the test sequence is contaminated and the likelihood that the test sequence includes a loss of heterozygosity.
Claim 17 is indefinite for recitation of “The method of claim 15, wherein the test sequence is removed if the likelihood that the test sequence includes a loss of heterozygosity is larger than the likelihood that the test sequence is contaminated …”.  Claim 10, from which claim 17 ultimately depends, recites “…removing the at least one test sequence including a loss of heterozygosity from the population” and claim 1, from which claim 17 ultimately depends, recites “…removing the test sequence from the population based on the current contamination probability”, which was interpreted to mean removing the test sequence of the population from the population. Therefore, it is unclear if “the test sequence” being removed in claim 17 is intended to refer to one of the at least one test sequences including a loss of heterozygosity or the test sequence of the population. If Applicant intends for “the test sequence” in claim 17 refers to one of the at least one test sequences, then there is insufficient antecedent basis for “the likelihood that the test sequence is contaminated” for the one of the at least one test sequence, given the claims only previously determined a likelihood that the test sequence is contaminated for the test sequence of the population. As such, the metes and bounds of the claim are unclear. For purpose of examination, the test sequence is interpreted to refer to the test sequence of the population. 
Claim 17 is indefinite for recitation of “The method of claim 15, wherein the test sequence is removed if the likelihood that the test sequence includes a loss of heterozygosity is larger than the likelihood that the test sequence is contaminated”. As discussed above for claim 15, claim 1, from which claim 17 ultimately depends, recites “…applying a contamination model including at least one likelihood test…each test to obtain a current contamination probability representing the likelihood that the test sequence is contaminated”, which has been interpreted to require determining a current contamination probability representing the likelihood that the test sequence is contaminated for each likelihood test of the at least one likelihood test, as discussed in the above 112(b) rejection of the claim. Therefore clam 1 recites a likelihood that the test sequence is contaminated for each of the at last one likelihood tests. As such, it is unclear which likelihood of the likelihood for each likelihood test, “the likelihood that the test sequence is contaminated” is intended to refer to. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 15 is interpreted to mean the test sequence is removed if the likelihood that the test sequence includes a loss of heterozygosity is larger than the likelihood that the test sequence is contaminated of one of the at least one likelihood tests.
Claim 18 is indefinite for recitation of “…applying a contamination source model to the SNPs of the sequence batch…”. There is insufficient antecedent basis for “the SNPs of the sequence batch” because claim 18 does not previously recite SNPs of the sequence batch. While claim 18 previously recites “…each test sequence of the plurality of test sequences is associated with at least one sequence batch”, and each test sequence comprises at least one SNP, as recited in claim 1, it is unclear if “the SNPs of the sequence batch” refer to the SNPs of the test sequences of the plurality of test sequences in the sequence batch, or if the sequence batch can include other sequences with other SNPs such that “the SNPs of the sequence batch” refers to a different set of SNPs. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 18 is interpreted to apply the contamination model to the SNPs of the test sequences associated with the sequence batch.
Claim 19 is indefinite for recitation of “The method of claim 1, wherein the contamination source model is further based on….”. There is insufficient antecedent basis for “the contamination source model” in the claim because claim 1, from which claim 19 depends, does not recite a contamination source model. However, it is noted that claim 18 does recite a contamination source model. Therefore, for purpose of examination, claim 19 is interpreted to depend from claim 18.
Claim 19 is indefinite for recitation of “…wherein the contamination source model is further based on the genotype of the sequence batch”. There is insufficient antecedent basis for “the genotype of the sequence batch” because claim 19, nor claim 18, from which claim 19 was interpreted to depend from, recites a genotype of the sequence batch. Furthermore, given a sequence batch does not inherently include a genotype (i.e. a genotype is determined for an individual sequencing run), it is unclear if Applicant intends for the contamination source model to be based on a genotype in a sequence of the sequence batch or if Applicant intends for a genotype of a sequence batch to have a different meaning. As such, the metes and bounds of the claim are unclear. For purpose of examination, claim 19 is interpreted to mean the contamination source model is further based on a genotype of a sample in the sequence batch.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “…wherein the contamination is due to a constant rise in background noise across all SNPs of the population”, which is rejected under 35 U.S.C. 112(b) as discussed above, and has been interpreted to recite an intended use of the method of claim 1, such that the method is for identifying contamination due to a constant rise in background noise across all SNPs of a population in a test sequence. However, claim 9 does not server to further limit any of the positively recited steps of claim 1, and therefore fails to further limit the subject matter of claim 9, from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claim 1 being representative) is directed to a method for identifying contamination in a test sequence. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 1 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
receiving a plurality of test sequences with each test sequence comprising at least one single nucleotide polymorphism (SNP);
filtering the plurality of test sequences by removing at least some of the SNPs, the remaining SNPs together forming a population;
determining an prior contamination probability for each SNP of the population, the prior contamination probability based on a minor allele frequency for each SNP;
applying a contamination model including at least one likelihood test to a test sequence of the population using the associated contamination probability, each test to obtain a current contamination probability representing the likelihood that the test sequence is contaminated; and
removing the test sequence from the population based on the current contamination probability.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. In this case, receiving a plurality of test sequences each comprising at least one SNP involves obtaining/reading information indicating a plurality of sequences, which can be practically performed in the mind. Filtering the plurality of test sequences by removing some SNPs involves analyzing each of the test sequence to remove at least two SNPs from the sequences, which amounts to a mere analysis of data. Determining a prior contamination probability for each SNP of the population using a minor allele frequency of each SNP involves analyzing the minor allele frequencies of each SNP to determine a likelihood that a SNP is contaminated (e.g. determining a SNP with a minor allele frequency of 0.3 is likely indicative of contamination), which can be practically performed in the mind. Applying a contamination model including a likelihood test to a test sequence to determine a current contamination probability involves, for example, performing a likelihood test (e.g. determine a z-score) based a minor allele frequency of a SNP in the test sequence of the population compared to the prior contamination probability of the same SNP in the population to determine the current contamination probability, which can be practically performed in the mind aided with pen and paper. Last, removing the test sequence of the population based on the current contamination probability requires a simple analysis of the probability and determining to remove the sequence if the sequence is likely contaminated, which amounts to a mere analysis of data. That is, nothing in the claims precludes the steps from being practically performed in the mind. See MPEP 2106.04(a)(2) III.
Furthermore, the limitation of applying a contamination model including at least one likelihood test to a test sequence of the population using the associated contamination probability, to obtain a current contamination probability representing the likelihood that the test sequence is contaminated further recite a mathematical concept. A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. In this case, when given its broadest reasonable interpretation, applying at least one likelihood test to a test sequence to obtain a current contamination probability requires performing mathematical calculations to carry out a likelihood test, in light of Applicant’s specification at para. [0096]-[0098], and thus the limitation amounts to a textual equivalent to performing mathematical calculations. Therefore, this limitation further recites a mathematical concept. 
Dependent claims 2-8 and 10-19 further recite an abstract idea. Dependent claim 2 further recites the mental process of comparing the current contamination probability of the at least likelihood test to a threshold associated with the at least one likelihood test. Dependent claim 3 further recites the mental process of comparing the current contamination probability of at least two likelihood tests to a threshold associated with the at least two likelihood tests. Dependent claim 4 further recites the mental process and mathematical concept of maximizing a likelihood function, wherein the likelihood function is proportional to the probability of an event occurring in a data set given a variable. Dependent claim 5 further recites the mental process and mathematical concept of applying the at least one likelihood test by comparing a set of generated contaminated test sequences to a set of previously obtained non-contaminated test sequences to determine the contamination probability. Dependent claim 6 further recites the mental process of generating a null hypothesis that the test sequence is not contaminated and a set of contamination hypotheses representing that the test sequence is contaminated at different contamination levels, and the mental process and mathematical concept of applying a likelihood ratio test between the set of contamination hypotheses and the null hypothesis to obtain the current contamination probability. Dependent claim 7 further recites the mental process and mathematical concept of applying the at least one likelihood test by comparing a set of generated test sequences to an average of previously obtained test sequences to determine the contamination probability associated with the likelihood that the test sequences is contaminated at a contamination level. Dependent claim 8 further recites the mental process of generating a set of contamination hypotheses representing that the test sequence is contaminated at different contamination levels and generating a null hypothesis representing the mean minor allele frequency, and the mental process and mathematical concept of applying likelihood ratio test between the set of contamination hypotheses and the null hypothesis to obtain the current contamination probability. Dependent claim 10 further recites the mental process of determining at least one test sequence of the population includes a loss of heterozygosity and removing the at least one test sequence including a loss of heterozygosity from the population. Dependent claim 11 further recites the mental process of generating a null hypothesis that the test sequences of the population are heterozygous and a first hypothesis that the test sequences of the population include at least one test sequence including a loss of heterozygosity, and the mental process and mathematical concept of applying a heterozygosity contamination model including a heterozygosity likelihood test to obtain a heterozygosity probability representing the likelihood that the test sequence includes a loss of heterozygosity. Dependent claim 12 further recites the mental process and mathematical concept of generating a distribution based on the total number of reads, a number of reads in the test sequence, and an allele fraction indicative of loss of heterozygosity. Dependent claim 13 further recites the mental process and mathematical concept of generating a posterior distribution based on the total number of reads, a number of reads in the test sequence, and an allele fraction indicative of heterozygosity. Dependent claim 14 further recites the mental process of removing the at least one test sequence based on the heterozygosity probability representing the likelihood the test sequence includes a loss of heterozygosity. Dependent claim 15 further recites the mental process and mathematical concept of applying the contamination model including the at least one likelihood test and the heterozygosity likelihood test to obtain a differential probability. Dependent claim 16 further recites the mental process of removing the at least one test sequence including a loss of heterozygosity based on the differential probability. Dependent claim 17 further recites the mental process of removing the test sequence of the population if the likelihood that the test sequence includes a loss of heterozygosity is larger than the likelihood that the test sequence is contaminated. Dependent claim 18 further recites the mental process of analysis of each test sequence of the plurality of test sequences to be associated with at least one sequence batch the mental process and mathematical concept of identifying a contaminated SNP of a candidate test sequence from the sequence batch using the contamination model and applying a contamination source model to SNPs of the test sequence batch based on the contaminated SNP and the prior contamination probabilities of the test sequences associated with the sequence batch to determine a confidence score reflecting the likelihood that the candidate test sequence is the contamination source. Dependent claim 19 further recites the mental process of analysis of the contamination model to be based on a genotype of the sequence batch. Therefore, claims 1-19 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 1-19 do not recite any elements in addition to the recited judicial exception. Therefore, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 1-19 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception because claims 1-19 do not recite any elements in addition to the recited judicial exception.  [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cibulskis et al. (ContEst: estimating cross-contamination of human samples in next-generation sequencing data, 2011, 27(18), pg. 2601-2602 and supplemental) in view of Flickinger et al. (Detecting and Correcting Contamination in Genetic Data, 2016, University of Michigan, pg. 1-90).
Regarding claim 1¸ Cibulskis et al. discloses a method for detecting cross-contamination in samples of next-generation sequencing data (Abstract), which comprises the following steps:
Cibulskis et al. discloses receiving a variant call files comprising SNPs for each of a plurality of samples (i.e. a plurality of test sequences comprising at least one SNP) (pg. 2601, col. 2, para. 2).
Cibulskis et al. discloses filtering the sequences by removing all non-homozygous SNPs (pg. 2601, col. 2, para. 3; Suppl., pg. 2, para. 5-6, e.g. only homozygous SNPs are used), wherein the homozygous SNPs form a population. 
Cibulskis et al. discloses determining a probability of observing each allele at each SNP site in the contaminating population (i.e. a prior contamination probability) based on f and 1-f, wherein f refers to the population frequency of the allele such that a probability for each SNP is based on a minor allele frequency of each SNP (e.g. either f or 1-f necessarily corresponds to the minor allele frequency) (pg. 2601, col. 2, para. 2-3; suppl. pg. 2-3).
Cibulskis et al. discloses applying a model including a likelihood test to sequencing data of a test sample using the prior contamination probability of each SNP in the sequencing data (pg. 2601, col. 2, para. 2-4, e.g. Bayesian likelihood is used and the maximum posterior probability is calculated using Bayes rule), wherein the likelihood test determines a current probability of contamination that represents the likelihood that the test sequence is contaminated (Fig. 1; pg. 2601, col. 2, para. 5, e.g. 95% confidence interval and probability of the contamination level determined).
Regarding claim 3¸ the limitation of determining that the test sequence is contaminated based on the current contamination probability of at least two likelihood tests is interpreted to be a contingent limitation that is contingent on the at least one likelihood tests comprising two likelihood tests, as discussed in the 112(b) rejection of the claim. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 II. Because the claim does not require that at least two likelihood tests are applied, the limitation of determining that the test sequence is contaminated based on the current contamination probability of at least two likelihood tests is not required under the broadest reasonable interpretation of the claim. Therefore, claim 3 is rejected for the same reasons discussed above for claim 1.
Regarding claim 4, Cibulskis et al. discloses the at least one likelihood test maximizes a likelihood function (pg. 2601, col. 2, para. 2-4, e.g. the maximum posteriori probability is determined based on the likelihood function P(B|c,E,A,F)), wherein the likelihood function is proportional to a contamination event occurring in a data set given variables B, E, A, F (pg. 2601, col. 2, para. 3, e.g. P(c|B, E, A, F) proportional to P(B|c, E, A, F) where c is the contamination).
Regarding claim 9, as discussed in the 112(d) rejection of the claim, claim 9 fails to further limit the subject matter of claim 1, from which it depends. Therefore, claim 9 is rejected for the same reasons discussed above for claim 1.
Regarding claim 18, Cibulskis et al. discloses each test sequence is associated with an experimental sequence batch of experimental batches of the same project  (i.e. each test sequence is associated with a sequence batch of a plurality of sequence batches) (Suppl. Pg. 3, para. 2-3).
Cibulskis et al. further discloses applying the contamination model to a candidate test sequence of a sequence  batch of the plurality of sequence batches (Suppl. Pg. 3, para. 2-3, e.g. model run with "true population" of sequences from the sequence batches) to identify contaminating SNP sites from the contaminating population (i.e. a contaminating SNP associated with a candidate test sequence from the contaminating population) (pg. 2601, col. 2, para. 2-3, e.g. P(bij | eij, Ai, fi) refers to probability of observing called base at SNP site in candidate test sequence). 

Cibulskis et al. does not disclose the following limitations:
Regarding claim 1, while Cibulskis et al. discloses that the above method has helped identify and monitor sources of contamination in addition to decrease contamination (pg. 2602, col. 2, para. 2), Cibulskis et al. does not explicitly disclose removing the test sequence from the population based on the current contamination probability. 
Regarding claim 2, Cibulskis et al. does not disclose determining that the test sequence is contaminated is based on the current contamination probability of the at least one likelihood test being above a threshold associated with the at least one likelihood test. 
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Flickinger et al. 
Regarding claims 1-2, Flickinger et al. discloses a method for detecting contamination in sequencing data (pg. 3, para. 2; pg. 8, para. 3 to pg. 9, para. 2), which comprises determining a level of contamination, α, in sequencing data of a sample based on a likelihood test (pg. 9, para. 1 to pg. 10, para. 1, e.g. estimate α using maximum likelihood), and then based on the determined contamination level α, removing a contaminated sample (i.e. the contaminated test sequence) from downstream analysis (pg. 32, para. 3 to pg. 33, para. 1). Flickinger et al. further discloses that determining that the sample is a contaminated sample involves comparing the determined level of contamination, α, (i.e. the current contamination probability) by comparing α to a threshold of 2% contamination (pg. 33, para. 1). Flickinger et al. further discloses applying the above DNA contamination method maximizes sequence quality (pg. 33, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Cibulskis et al. to have determined that the test sequence is contaminated based on the current contamination probability of the likelihood test being above a threshold associated with the likelihood test and to have removed the contaminated test sequence based on the current contamination probability, as shown by Flickinger (pg. 8, para. 3 to pg. 10, para. 1; pg. 32, para. 3 to pg. 33, para. 1). One of ordinary skill in the art would have been motivated to combine the method of Cibulskis et al. with the method of Flickinger et al. to maximize sequence quality, as shown by Flickinger et al. (pg. 33, para. 2). This modification would have had a reasonable expectation of success because both Cibulskis et al. and Flickinger et al. predict a probability of contamination level, α, in sequencing data. 

Regarding claim 18¸ Cibulskis et al. does not disclose applying a contamination source model to the SNPs of the sequence batch based on the contaminated SNP and the prior contamination probabilities of the test sequences in the sequence batch to determine a confidence score reflecting the likelihood that the candidate test sequence is the contamination source.
Regarding claim 19, Cibulskis et al. does not disclose the contamination source model is further based on a genotype of the sequence batch.
However, these limitations were known in the art before the effective filing date of the claimed invention, as shown by Flickinger et al.
Regarding claims 18-19, as discussed above, Flickinger et al. discloses a method for detecting contamination in sequencing data (pg. 3, para. 2; pg. 8, para. 3 to pg. 9, para. 2). Flickinger et al. further discloses a likelihood model can be applied to identify the contaminating individual among study individuals (i.e. within the individuals in the same sequencing batch) by applying a likelihood model (i.e. a contamination source model) to maximize the likelihood across the contamination level α and each study individual k based on the SNP information from each possible contaminating individual (e.g. the contaminating SNP) and population allele frequencies of the alleles in the contaminating population (pg. 10, para. 1-2 and eqn. 2, e.g. P(gi2) calculated based on population allele frequency) (corresponding to the prior contamination probabilities in Cibulskis et al. at pg. 2601, col. 2, para. 3). Flickinger et al. further discloses obtaining a measure of support for the inferred contaminating individual by comparing the maximum likelihoods for the most likely and next most likely contaminating samples (i.e. a confidence score reflecting the likelihood that the candidate test sequence is the contamination source) (pg. 10, para. 2), and that the contamination source model is further based on a genotype of the study individuals within the sequence batch (pg. 9, para. 2 to pg. 10, para. 2, eqn. 2, e.g. gki refers to the genotype of SNP i for individual k), as recited in claim 19.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of Cibulskis et al. to have applied a contamination source model to the SNPs of the sequence batch based on the contaminated SNP and the prior contamination probabilities of the test sequences to determine a confidence score reflecting the likelihood that the candidate test sequence is the contamination source, as shown by Flickinger et al. (pg. 3, para. 2; pg. 8, para. 3 to pg. 9, para. 2; pg. 10, para. 1-2). One of ordinary skill in the art would have been motivated to combine the method of Cibulskis et al. with the method of Flickinger et al. in order to monitor sources of contamination, which helps decrease contamination, as shown by Cibulskis et al. (pg. 2602, col. 2, para. 2). This modification would have had a reasonable expectation of success given both Cibulskis et al. and Flickinger et al. utilize SNP information in a likelihood function, such that the method of Flickinger et al. is applicable to the method of Cibulskis et al. 
Therefore, the invention is prima facie obvious.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cibulskis et al. in view of Flickinger et al., as applied to claim 1 above, and further in view of Lo et al. (AU 2015205935 A1; Pub. Date: 13 Aug. 2015), as evidenced by Springer (Sequential probability ratio test, Encyclopedia of Mathematics, 2011, pg. 1-3) and Karoui et al. (Getting more from digital SNP data, 2006, Statist. Med., 25, pg. 3124-3133).
Regarding Cibulskis et al. in view of Flickinger et al., as applied to claim 1 above, does not disclose the following limitations:
Regarding claim 10, Cibulskis et al. in view of Flickinger et al., as applied to claim 1 above, does not disclose determining at least one test sequence of the population includes a loss of heterozygosity (LOH); and removing the at least one test sequence including a loss of heterozygosity from the population. However, Cibulskis et al. discloses that SNPs of a patient’s matched normal sample should be used when available instead of a from a tumor because SNPs in regions of loss of heterozygosity in the tumor of the patient will interpret contamination with normal cells from the same patient as foreign DNA since they have different genotypes (pg. 2602, col. 1, para. 1), suggesting that a test sequence including a LOH should be removed.
Regarding claim 11¸ Cibulskis et al. in view of Flickinger et al., as applied to claim 1 above, does not disclose determining the at least one test sequence includes a loss of heterozygosity further comprises: generating a null hypothesis that the test sequences of the population are heterozygous; generating a first hypothesis that the test sequences of the population include at least one test sequence including a loss of heterozygosity based on a loss of heterozygosity level; applying a heterozygosity contamination model including a heterozygosity likelihood test using at least the null hypothesis and the first hypothesis, the heterozygosity likelihood test to obtain a heterozygosity probability representing the likelihood that the test sequence includes a loss of heterozygosity.
Regarding claims 12-13, Cibulskis et al. in view of Flickinger et al., as applied to claim 1 above, does not disclose the first hypothesis is represented by distribution based on a total number of reads in the population, a number of reads in the test sequence, and an allele fraction indicative of a loss of heterozygosity, and that the null hypothesis is represented by a distribution based on a total number of reads in the population, a number of reads in the test sequence, and an allele fraction indicative of heterozygosity.
Regarding claim 14, Cibulskis et al. in view of Flickinger et al., as applied to claim 1 above, does not disclose removing the at least one test sequence including a loss of heterozygosity is based on the heterozygosity probability representing the likelihood that the test sequence includes a loss of heterozygosity.
However, these limitations would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Lo et al. as evidenced by Springer and Karoui et al.
Regarding claims 10-11 and 14¸ Lo et al. discloses a method for detecting an imbalance between nucleic acid sequences, including a loss of heterozygosity (Abstract; [0004]), which comprises generating a null hypothesis that samples are heterozygous ([0096]-[0098], e.g. expected allele fraction is 0.5 under null hypothesis; [0198]) and generating an alternative hypothesis that the nucleic acid sequences include a loss of heterozygosity (i.e. a first hypothesis that the test sequences include a LOH) ([0096]; [0098], e.g. null and alternative thresholds based on LOH scenario; [0198]).  Lo et al.  further discloses a sequential probability ratio test (SPRT) (i.e. a likelihood test) can be used to determine a p-value regarding whether a real allelic imbalance is present (i.e. a probability representing the likelihood that the test sequence includes a LOH) ([0090]; [0198], e.g. odds ratio, z-score, or p-value may be used for SPRT; claim 5). Lo et al. further discloses the method can be used to detect LOH in a tumor sample ([0195]; [0197]).
Regarding claims 12-13¸ Lo et al. further discloses likelihoods of the alternative and null hypotheses are based on a fraction of sequence reads from a particular haplotype (i.e. a number of reads in a test sequence of interest), a total number of sequence reads analyzed (i.e. a total number of reads in the population of sequences), and an expected allele fraction indicative of LOH and heterozygosity for the alternative and null hypothesis respectively ([0097]-[0098], e.g. θ-1 for the threshold is 1/(2-F) for LOH, θ2 is 0.5 for no allelic imbalance present; FIG. 7). Lo et al. does not explicitly disclose that the alternative and null hypotheses are represented by a distribution based on the above information, however, this limitation is inherent in Lo et al. given Lo et al. discloses the likelihoods are based on a sequential probability ratio test, as evidenced by Springer and Karoui et al. Springer overviews the sequential probability ratio test (SPRT), and discloses that the SPRT uses a likelihood of a density function f1-(X) (i.e. a distribution) for the alternative hypothesis divided a density function f0(X) of a null hypothesis (pg. 1, para. 1, eqn. a1) and that the test stops when the likelihood ratio hits the lower or upper boundary, calculated based on the null and alternative distributions (pg. 1, para. 2-3 and eqn. a2, e.g. lower and upper boundaries A and B, which correspond to the upper and lower boundaries of the SPRT in Lo et al. at pg. [0097]-[0098]). Karoui et al. discloses the upper and lower boundary threshold equations used in Lo et al. (pg. 3131, A.2. SPRT decision boundaries), including that these boundaries are based on the null and alternative hypothesis being represented by binomial distributions (pg. 3131, A.2 SPRT decision boundaries, eqn. A1-A3).  Accordingly, in the SPRT used in Lo et al, the likelihoods discussed above of the null and alternative hypothesis are necessarily represented by a  distribution. 
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Cibulskis et al. in view of Flickinger et al., as applied to claim 1 above, to have determined that a test sequence includes a loss of heterozygosity according to the above SPRT method of Lo et al. (Abstract; [0004]; [0093]; [0095]-[0098]; FIG. 7), as evidenced by Springer (pg. 1, para. 1-2) and Karoui et al. (pg. 3131, A.2. SPRT decision boundaries), and then removed the test sequence from the population to instead use a sequence from a patient matched normal sample, thus arriving at the methods of claims 10-14, given Cibulskis et al. discloses a tumor sequence with LOH will be mistaken as including foreign DNA contamination (pg. 2602, col. 1, para. 1). One of ordinary skill in the art would have been motivated to combine the method Cibulskis et al. in view of Flickinger et al. with the method of Lo et al. to detect LOH in a tumor sample, as shown by Lo et al. ([0195];[0197]), and then avoid the misinterpretation of LOH within a tumor sample as foreign DNA contamination, as shown by Cibulskis et al. (pg. 2602, col. 1, para. 1). This modification would have had a reasonable expectation of success because both Cibulskis et al. and Lo et al. ([0196]) utilize allele fractions of SNPs in the analysis, such that the method of Lo et al. is applicable to the data of Cibulskis et al.
Therefore, the invention is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9, and 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/478,856 in view of Flickinger et al. (Detecting and Correcting Contamination in Genetic Data, 2016, University of Michigan, pg. 1-90). This is a provisional nonstatutory double patenting rejection.
Regarding instant claims 1-2, reference claim 1 discloses the following limitations:
Instant Claim
 Limitation
Limitation
Reference Claim
1
1. A method for identifying contamination in a test sequence, the method comprising:
A method for identifying contamination in a test sample, the  method comprising:
1
1
receiving a plurality of test sequences with each test sequence comprising at least one single nucleotide polymorphism (SNP);
receiving a plurality of sequence read pairs (i.e. test sequences)…., wherein:…each of the plurality of sequence read pairs comprise at least one single nucleotide polymorphism;
1
1
filtering the plurality of test sequences by removing at least some of the SNPs, the remaining SNPs together forming a population;
filtering the plurality of sequence read pairs to generate a population of sequence read pairs (i.e. given each sequence read pair includes a SNP, this removes at least some of the SNPs);
1
1
determining an prior contamination probability for each SNP of the population, the prior contamination probability based on a minor allele frequency for each SNP;
determining a prior contamination probability for each SNP of the population of sequence read pairs based on a minor allele frequency for each SNP;
1
1
applying a contamination model including at least one likelihood test to a test sequence of the population using the associated contamination probability, each test to obtain a current contamination probability representing the likelihood that the test sequence is contaminated; and
applying a contamination model including at least one likelihood test to a sequence read pair of the population using the contamination probabilities for the SNPs in that sequence read pair, each likelihood test configured to produce a test contamination probability representing the likelihood that the sequence read pair indicates a contamination in the test sample;
1
2
2. The method of claim 1 further comprising: determining that the test sequence is contaminated based on the current contamination probability of the at least one test being above a threshold associated with the at least one test likelihood test.
identifying the contamination in the test sample when the test contamination probability is above a likelihood threshold
1


Regarding instant claim 3¸ instant claim 3 has been interpreted to be a contingent limitation that is only required to occur if the at least one likelihood test comprises two likelihood tests. Because instant claim 1 does not require there are at least two likelihood tests, the limitation of instant claim 3 is not required under the broadest reasonable interpretation of the claim. See MPEP 2111.04 II. 
Regarding instant claim 9, instant claim 9 fails to further limit the subject matter of instant claim 1 for the reasons discussed above in the 112(d) rejection of the claims and is therefore rejected for the same reasons discussed above for instant claim 1. 
Regarding instant claim 18¸ reference claim 1 discloses applying a contamination model to a sequence read pair using contamination probabilities for SNPs to determine a contamination probability and identifying contamination in the test sample when the contamination probability is above a threshold, which shows identifying a contaminated SNP in a test sequence. 

Reference claim 1 does not disclose the following limitations:
Regarding instant claim 1, reference claim 1 does not disclose removing the test sequence from the population based on the current contamination probability.
Regarding instant claim 4, reference claim 1 does not disclose the at least one likelihood test maximizes a likelihood function, wherein the likelihood function is proportional to the probability of an event occurring in a dataset given a variable. 
However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Flickinger et al.
Regarding instant claims 1 and 4, Flickinger et al. discloses a method for detecting contamination in sequencing data (pg. 3, para. 2; pg. 8, para. 3 to pg. 9, para. 2), which comprises determining a level of contamination, α, in sequencing data of a sample based on a likelihood test (pg. 9, para. 1 to pg. 10, para. 1, e.g. estimate α using maximum likelihood), and then based on the determined contamination level α, removing a contaminated sample (i.e. the contaminated test sequence) from downstream analysis (pg. 32, para. 3 to pg. 33, para. 1). Flickinger et al. further discloses the likelihood test maximizes a likelihood function (pg. 10, para. 1), and that the likelihood function is proportional to the probability of an event occurring in a dataset given a variable (pg. 9, para. 2, e.g. L(a) based on probability of observing bij given variables g1, g2, etc.), as recited in instant claim 4. Flickinger et al. further discloses applying the above DNA contamination method maximizes sequence quality (pg. 33, para. 2).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of reference claim 1 to have determined the current contamination probability based on maximizing a likelihood function proportional to the probability of an event occurring in a data set given a variable, and then removed the contaminated test sequence based on the current contamination probability, as shown by Flickinger (pg. 8, para. 3 to pg. 10, para. 1; pg. 32, para. 3 to pg. 33, para. 1). One of ordinary skill in the art would have been motivated to combine the method of reference claim 1 with the method of Flickinger et al. to maximize sequence quality, as shown by Flickinger et al. (pg. 33, para. 2). This modification would have had a reasonable expectation of success because both reference claim 1 and Flickinger et al. predict a presence of contamination in sequencing data.

Regarding instant claim 18¸ reference claim 1 does not disclose each test sequence is associated with at least one sequence batch from a plurality of sequence batches, and applying a contamination source model to the SNPs of the sequence batch based on the contaminated SNP and the prior contamination probabilities of the test sequences in the sequence batch to determine a confidence score reflecting the likelihood that the candidate test sequence is the contamination source.
Regarding instant claim 19, reference claim 1 does not disclose the contamination source model is further based on the genotype of the sequence batch.
However, these limitations were known in the art before the effective filing date of the claimed invention, as shown by Flickinger et al.
Regarding instant claims 18-19, as discussed above, Flickinger et al. discloses a method for detecting contamination in sequencing data (pg. 3, para. 2; pg. 8, para. 3 to pg. 9, para. 2). Flickinger et al. further discloses each sequence of a plurality of sequences is associated with a sequence batch (pg. 8, para. 3; pg. 10, para. 2, e.g. sequences grouped based on study), and that a likelihood model can be applied to identify the contaminating individual among study individuals (i.e. within the individuals in the same sequencing batch) by applying a likelihood model (i.e. a contamination source model) to maximize the likelihood across the contamination level α and each study individual k based on the SNP information from each possible contaminate individual (e.g. the contaminating SNP) and population allele frequencies of the alleles in the contaminating population (prior contamination probabilities). Flickinger et al. further discloses obtaining a measure of support for the inferred contaminating individual by comparing the maximum likelihoods for the most likely and next most likely contaminating samples (i.e. a confidence score reflecting the likelihood that the candidate test sequence is the contamination source) (pg. 10, para. 2), and that the contamination source model is further based on a genotype of the study individuals within the sequence batch (pg. 9, para. 2 to pg. 10, para. 2, eqn. 2, e.g. gki refers to the genotype of SNP i for individual k), as recited in instant claim 19.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method of reference claim 1 to have applied a contamination source model to the SNPs of the sequence batch, wherein each test sequence is associated with a sequence batch, based on the contaminated SNP and the prior contamination probabilities of the test sequences to determine a confidence score reflecting the likelihood that the candidate test sequence is the contamination source, as shown by Flickinger et al. (pg. 3, para. 2; pg. 8, para. 3 to pg. 9, para. 2; pg. 10, para. 1-2). One of ordinary skill in the art would have been motivated to combine the method of reference claim 1. with the method of Flickinger et al. in order to identify a source of contamination and more precisely estimate a level of contamination, as shown by Flickinger et al. (pg. 7, para. 2; pg. 28, para. 3). This modification would have had a reasonable expectation of success given both reference claim 1 and Flickinger et al. utilize SNP information in a likelihood test, such that the method of Flickinger et al. is applicable to the method of reference claim 1. 

Claims 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/478,856  in view of Flickinger et al., as applied to instant claim 1 above, and further in view of Cibulskis et al. (ContEst: estimating cross-contamination of human samples in next-generation sequencing data, 2011, 27(18), pg. 2601-2602 and supplemental)  and  Lo et al. (AU 2015205935 A1; Pub. Date: 13 Aug. 2015), as evidenced by Springer (Sequential probability ratio test, Encyclopedia of Mathematics, 2011, pg. 1-3) and Karoui et al. (Getting more from digital SNP data, 2006, Statist. Med., 25, pg. 3124-3133)..  This is a provisional nonstatutory double patenting rejection.
Reference claim 1 in view of Flickinger et al., as applied to instant claim 1 above, does not disclose the following limitations:
Regarding instant claim 10, reference claim 1 in view of Flickinger et al., as applied to instant claim 1 above, does not disclose determining at least one test sequence of the population includes a loss of heterozygosity (LOH); and removing the at least one test sequence including a loss of heterozygosity from the population. 
Regarding instant claim 11, reference claim 1 in view of Flickinger et al., as applied to instant claim 1 above, does not disclose determining the at least one test sequence includes a loss of heterozygosity further comprises: generating a null hypothesis that the test sequences of the population are heterozygous; generating a first hypothesis that the test sequences of the population include at least one test sequence including a loss of heterozygosity based on a loss of heterozygosity level; applying a heterozygosity contamination model including a heterozygosity likelihood test using at least the null hypothesis and the first hypothesis, the heterozygosity likelihood test to obtain a heterozygosity probability representing the likelihood that the test sequence includes a loss of heterozygosity.
Regarding instant claims 12-13, reference claim 1 in view of Flickinger et al., as applied to instant claim 1 above, does not disclose the first hypothesis is represented by distribution based on a total number of reads in the population, a number of reads in the test sequence, and an allele fraction indicative of a loss of heterozygosity, and that the null hypothesis is represented by a distribution based on a total number of reads in the population, a number of reads in the test sequence, and an allele fraction indicative of heterozygosity.
Regarding instant claim 14, reference claim 1 in view of Flickinger et al., as applied to instant claim 1 above, does not disclose removing the at least one test sequence including a loss of heterozygosity is based on the heterozygosity probability representing the likelihood that the test sequence includes a loss of heterozygosity.
However, these limitations would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Cibulskis et al. and Lo et al., as evidenced by Springer and Karoui et al. 
Regarding instant claim 10, Cibulskis et al. discloses that SNPs of a patient’s matched normal sample should be used when available instead of a from a tumor because SNPs in regions of loss of heterozygosity in the tumor of the patient will interpret contamination with normal cells from the same patient as foreign DNA since they have different genotypes (pg. 2602, col. 1, para. 1), suggesting that a test sequencing including a LOH should be removed.
Regarding instant claims 10-11 and 14¸ Lo et al. discloses a method for detecting an imbalance between nucleic acid sequences, including a loss of heterozygosity (Abstract; [0004]), which comprises generating a null hypothesis that samples are heterozygous ([0096]-[0098], e.g. expected allele fraction is 0.5 under null hypothesis) and generating an alternative hypothesis that the nucleic acid sequences include a loss of heterozygosity (i.e. a first hypothesis that the test sequences include a LOH) ([0096]; [0098], e.g. null and alternative thresholds based on LOH scenario).  Lo et al.  further discloses a sequential probability ratio test (SPRT) (i.e. a likelihood test) can be used to determine a p-value regarding whether a real allelic imbalance is present (i.e. a probability representing the likelihood that the test sequence includes a LOH) ([0090]; [0198]; claim 5). Lo et al. further discloses the method can be used to detect LOH in a tumor sample ([0195]; [0197]).
Regarding instant claims 12-13¸ Lo et al. further discloses the likelihoods of the alternative and null hypotheses are based on a fraction of sequence reads from a particular haplotype (i.e. a number of reads in a test sequence of interest), a total number of sequence reads analyzed (i.e. a total number of reads in the population of sequences), and an expected allele fraction indicative of LOH and heterozygosity for the alternative and null hypothesis respectively ([0097]-[0098], e.g. θ-1 for the threshold is 1/(2-F) for LOH, θ2 is 0.5 for no allelic imbalance present; FIG. 7). Lo et al. does not explicitly disclose that the alternative and null hypotheses are represented by a distribution based on the above information, However, Lo et al. discloses that the allele fraction of an allele is governed by the Poisson distribution ([0093]). Furthermore, this limitation is inherent in Lo et al. given Lo et al. discloses the likelihood is based on a sequential probability ratio test, as evidenced by Springer and Karoui et al. Springer overviews the sequential probability ratio test (SPRT), and discloses that the SPRT uses a likelihood of a density function f1-(X) (i.e. a distribution) for the alternative hypothesis divided a density function f0(X) of a null hypothesis (pg. 1, para. 1, eqn. a1) and that the test stops when the likelihood ratio hits the lower or upper boundary (pg. 1, para. 2, e.g. lower and upper boundaries A and B, which correspond to the upper and lower boundaries of the SPRT in Lo et al. at pg. [0097]-[0098]). Karoui et al. discloses the upper and lower boundary threshold equations used in Lo et al. (pg. 3131, A.2. SPRT decision boundaries), including that these boundaries are based on the null and alternative hypothesis being represented by binomial distributions (pg. 3131, A.2 SPRT decision boundaries, eqn. A1-A3). Accordingly, in the SPRT used in Lo et al, the likelihoods discussed above of the null and alternative hypothesis are necessarily represented by a distribution. 
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by reference claim 1 in view of Flickinger et al., as applied to instant claim 1 above, to have determined that a test sequence includes a loss of heterozygosity according to the above SPRT method of Lo et al. (Abstract; [0004]; [0093]; [0095]-[0098]; FIG. 7), as evidenced by Springer (pg. 1, para. 1-2) and Karoui et al. (pg. 3131, A.2 SPRT decision boundaries), and then removed the test sequence from the population to instead use a sequence from a patient matched normal sample, thus arriving at the methods of instant claims 10-14, given Cibulskis et al. discloses a tumor sequence with LOH will be mistaken as including foreign DNA contamination (pg. 2602, col. 1, para. 1). One of ordinary skill in the art would have been motivated to combine the method of reference claim 1 in view of Flickinger et al. with the method of Cibulskis et al. and Lo et al. to detect LOH in a tumor sample, as shown by Lo et al. ([0195];[0197]), and then avoid the misinterpretation of LOH within a tumor sample as foreign DNA contamination, as shown by Cibulskis et al. (pg. 2602, col. 1, para. 1). This modification would have had a reasonable expectation of success because both reference claim 1 and Lo et al. ([0196]) SNPs in the analysis, such that the method of Lo et al. is applicable to the method of reference claim 1.

Conclusion
No claims are allowed.
Claims 5-8 and 15-17 are free of the art.
Claim 5 recites “…applying the at least one likelihood test of the contamination model comprises: comparing a set of generated contaminated test sequences to a set of previously obtained non-contaminated test sequences to determine the contamination probability”. Claim 7 recites “…comparing a set of generated contaminated test sequences to an average of previously obtained test sequences to determine the contamination probability…”. The closest prior art of record, Cibulskis et al., discloses generating in-silico contaminated test sequences to validate the method for detecting contamination in sequencing data (pg. 2602, col. 1, para. 1-2). However, Cibulskis et al. does not disclose that applying the at least one likelihood test to determine the current contamination probability of the test sequence comprises comparing the generated in-silico contaminated test sequences to a set of previously obtained non-contaminated test sequences, as recited in claim 5, or comparing a set of generated contaminated test sequences to an average of previously obtained test sequences, as recited in claim 7.
Claim 6 recites “…generating a null hypothesis representing that the test sequence is not contaminated; generating a set of contamination hypotheses representing that the test sequence is contaminated, wherein each contamination hypothesis of the set of contamination hypothesis is contaminated at a different contamination level; applying a likelihood ratio test between the set of contamination hypothesis and the null hypothesis…”. Similarly, claim 8 recites “…generating a set of contamination hypothesis representing that the test sequence is contaminated, wherein each contamination hypothesis of the set of contamination hypothesis is contaminated at a different contamination level; generating a null hypothesis representing the mean minor allele frequency at a contamination level…; applying a likelihood ratio test between the set of contamination hypothesis and the null hypothesis…”. Flickinger et al. overviews a regression framework that allows for the estimation of a contamination level, α, and that a null hypothesis for α = 0 can be compared against the alternative for α > 0 (pg. 15, para. 1); however, Flickinger et al. discloses this hypothesis test is an advantage of the regression method compared to the likelihood mixture-model method (pg. 31, para. 1). Furthermore, Cibulskis et al. does not disclose or suggest using a plurality of contamination hypothesis representing different contamination levels. 
Claim 15 recites “…applying the contamination model including the at least one likelihood test and the heterozygosity likelihood test to the test sequence of the population… to obtain a differential probability representing the difference in likelihood that the test sequence is contaminated and the likelihood that the test sequence includes a loss of heterozygosity”. Cibulskis et al. discloses that genotypes of a patient-matched normal should be used rather than genotypes of a tumor of a patient because SNPs in regions of loss of heterozygosity will be mistaken as contamination from foreign DNA. Therefore, while Cibulskis et al. discloses that loss of heterozygosity can be mistaken for contamination from foreign DNA, Cibulskis et al. does not suggest determining a differential probability representing the difference in likelihood that the test sequence is contaminated and the likelihood that the test sequence includes a loss of heterozygosity, as claimed. Furthermore, while Lo et al. discloses a method for detecting LOH in a sample with a mixture of DNA (Abstract; [0050]), Lo et al. does not show or suggest determining a differential probability between the likelihood that a test sequence is contaminated and the likelihood that the test sequence includes a loss of heterozygosity. Dependent claims 16-17 are free of the art for the same reasons discussed above for claim 15.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1672